



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:


R. 
          v. Stephenson,







2006 
          BCCA 25



Date: 20060123





Docket: CA031791

Between:

Regina

Respondent

And

Jeffrey 
    George Stephenson

Appellant














Before:


The 
          Honourable Madam Justice Rowles




The 
          Honourable Madam Justice Newbury




The 
          Honourable Madam Justice Levine








W.S. 
          Geimer


Counsel for the Appellant




J. 
          DeWitt-Van Oosten


Counsel for the Respondent




Place 
          and Date of Hearing:


Victoria, British Columbia




29 September 2005




Place 
          and Date of Judgment:


Vancouver, British Columbia




23 January 2006








Written 
          Reasons by
:




The 
          Honourable Madam Justice Rowles




Concurred 
          in by:




The 
          Honourable Madam Justice Newbury

The 
          Honourable Madam Justice Levine





Reasons for Judgment of the Honourable Madam Justice 
    Rowles:

I.          Overview

[1]

The appellant was 
    charged, along with the co-accused, Alice
Marie
James, also known as Alice Marie Goertzen, and Darrel
Kenton
Goertzen, 
    in Counts 1 and 2 of a seven count Indictment, with defrauding Patrick Moran 
    and Caroline Anderson of money or goods of a value in excess of five thousand 
    dollars, between 1 November 1998 and 30 July 1999, in violation of s. 380(1)(a) 
    of the
Criminal Code
.

Patrick 
    Moran was the complainant in the first count and Caroline Anderson was the 
    complainant in the second.  Alice
James and Darrel Goertzen, but not the appellant, were charged in Count 
    5 with defrauding Lorna Dawson and Gordon Dawson of money or goods of a value 
    in excess of five thousand dollars.  In the remaining four counts of the Indictment, 
    James and Goertzen were variously charged with forgery and forgery-related 
    offences.

[2]

On 12 March 2004, 
    the appellant, James, and Goertzen were convicted by a jury on Counts 1 and 
    2.  James and Goertzen were convicted on Count 5 as well as the other counts 
    with which each was charged.

[3]

The theory of the 
    Crown was that James was the main player in the fraud charged in Counts 1 
    and 2 and that the appellant worked behind the scenes in a supporting role.

[4]

The offences charged 
    in Counts 1 and 2 involved a convoluted scheme of false job offers and travel 
    monies.  James and Goertzen conveyed offers of employment with the United 
    Nations (U.N.) to Moran and Anderson.  The complainants were instructed 
    to move from Victoria to a residential compound in South Carolina, from which 
    they would commute to their jobs in New York.  From May to July in 1999, James 
    and Goertzen travelled with the complainants through the United States.  The 
    complainants paid the travel expenses of all four persons, to a total of about 
    $63,000, on the understanding that they would be reimbursed by the U.N. once 
    their employment commenced.  James and Goertzen eventually abandoned the complainants 
    in Quebec.  It was then that the complainants discovered that there was no 
    employment with the U.N.  They were unable to repay the debts they had incurred 
    as a result of paying for the trip and had to declare personal bankruptcy 
    in January 2000.

[5]

The Crowns theory 
    was that the appellants role in the scheme was to pose as a representative 
    of the U.N. named John Brody and to provide instructions to the complainants 
    both before and during the trip.

[6]

The Crowns case against 
    the appellant was circumstantial, consisting primarily of phone records showing 
    repeated contact with the complainants and cheques used to perpetuate the 
    fraud on the complainants.  The appellant wrote and endorsed cheques on a 
    closed Washington State bank account.  He also deposited cheques drawn on 
    the closed bank account to the accounts of Moran and Anderson, made payments 
    to their credit cards and otherwise moved funds to facilitate the fraud, making 
    it appear to the complainants that funds were being provided by the U.N. in 
    support of their move.

[7]

The appellant testified.  
    He admitted committing acts that furthered the offences in Counts 1 and 2 
    but maintained that he did everything at the instruction of John Brody and 
    did not know the fraudulent nature of the activity.  The case for the defence 
    was that the appellant, like the complainants, was duped by Alice James into 
    believing things that were untrue.  Whether the appellant knowingly assisted 
    James in perpetrating the fraud on Moran and Anderson was the only real issue 
    at trial with respect to the appellant.

[8]

The trial lasted about 
    17 days.  The Crown called 30 witnesses.  Some of the witnesses testified 
    exclusively in relation to Counts 1 and 2 while others gave evidence relevant 
    to the remaining Counts.


[9]

In appealing his conviction, 
    the appellant argues that the trial judge
erred in law by denying his mid-trial motion for severance, 
    by failing to instruct the jury on the use of similar fact evidence as it 
    applied to the appellant, by admitting evidence of bad character and by failing 
    to properly instruct the jury with respect to the bad character evidence, 
    and by failing to properly instruct the jury on the requirements of proof 
    of the ingredients of the offence of fraud, as they applied to the appellant.

[10]

The appellant argues 
    that even if some of the grounds, standing alone, would not prompt a new trial, 
    the accumulation of errors, which are interrelated, resulted in a miscarriage 
    of justice.

[11]

For the reasons which 
    follow, I am of the view that there is no foundation for interfering with 
    the decision of Mr. Justice Taylor to refuse the appellants application for 
    severance, that he did not err in admitting the impugned evidence and that 
    the instructions he gave to the jury were legally unobjectionable.

II.         The evidence

(a)        Evidence of the appellants opening 
    and use of an account at the Peoples Bank which predated the charges against 
    him

[12]

The Crown called evidence 
    respecting some banking activities that arose out of the appellants relationship 
    with his co-accused Alice James in 1996.  These activities pre-dated the offences 
    charged in Counts 1 and 2 by about three years.  The bank account was the 
    same account that was used in perpetrating the fraud charged in Counts 1 and 
    2.

[13]

On 21 September 1996, 
    the appellant opened an account at Peoples Bank in Bellingham, Washington 
    (Peoples Bank Account).  The account was opened with a deposit of two Canadian 
    cheques totalling $3,579.20 that were issued from Notions Plus Office Supplies, 
    payable to the appellant and signed by A. James.  The Peoples Bank placed 
    a hold on the cheques because of their Canadian status and the appellant was 
    told that funds would not be available for use through the new account until 
    22 October 1996.  Ultimately, the Canadian cheques were not honoured.  As 
    a result, the Peoples Bank either never formally opened the new account, or 
    closed it by the following Monday.

[14]

When the paperwork 
    was processed by the Peoples Bank for the account, the appellant was provided 
    with several counter cheques as part of a new account kit.  An order for personalized 
    cheques in the name of the appellant was also processed before the account 
    was closed.

[15]

Ms. Laura Lee, an 
    executive with the Peoples Bank, said that at the time the account was opened, 
    the Peoples Bank did not open accounts through a computer system and a person 
    who wanted to open an account would have to attend the bank personally where 
    a staff person would complete a customer information form by hand, as well 
    as a signature card or account contract.  In this particular case, a notice 
    of hold was completed in accordance with U.S. banking regulations because 
    of the fact that Canadian cheques were used to open the account.  The notice 
    of hold contained the appellants signature, acknowledging that funds would 
    not be available through the account until 22 October 1996.

[16]

In his testimony, 
    the appellant said he had opened the Peoples Bank Account at the request of 
    a friend of James and that he understood from the notice of hold that there 
    would be a 30-day hold on the account until funds would be available.

[17]

Evidence was called 
    to show that the appellant wrote cheques on the Peoples Bank Account to Peter 
    Ko and Scott Birley on 21 September 1996; to Jeffrey Hooper of Prompt Computers 
    on 25 September 1996; and again to Scott Birley on 3 October 1996.  These 
    cheques totalled $8,500 (U.S.) and pre-dated the end of the 30 day hold period.  
    None of these cheques was honoured.  Mr. Ko and Mr. Birley brought this to 
    the attention of the appellant.  In his testimony, the appellant said that 
    after he opened the Peoples Bank Account, he received a phone call from the 
    friend of James who told him that money would be wired into the account so 
    that he could write cheques on it.  He understood that there would not be 
    a hold on the wired monies and so he wrote the cheques to Ko, Birley and Hooper.

[18]

The appellant testified 
    that Notions Plus Office Supplies was a company set up by James.  On cross-examination, 
    he acknowledged that he did nothing to confirm that his first cheque to Birley 
    had cleared the account before he wrote the second cheque to him.  The appellant 
    also admitted that after the 1996 cheques were dishonoured, he knew there 
    was no money in the Peoples Bank Account.

[19]

When the 1996 cheques 
    were first tendered as exhibits at trial, the trial judge immediately cautioned 
    the jury about the fact that the appellant had not been charged with criminal 
    offences in respect of them:

Ladies 
    and gentlemen, just before Crown counsel continues, I want to make something 
    very clear to you at this point, that these cheques which have now been marked 
    KK, LL, and MM, and the others that I assume Crown counsel is going to be 
    tendering were written during the period of time outside of the timeframe 
    of the Indictment . . .

I 
    want to make very clear, and Im going to give you much more detailed instructions 
    on this at the end of the trial, but its  I want to make it very clear to 
    you that Mr. Stephenson is not charged with any offences relating to the timeframe 
    in which these cheques were written that were talking about right now, so 
     but I will tell you that the use to which you can put them later on, when 
    I give you my more detailed instructions.

[20]

During his charge 
    to the jury, the trial judge instructed the jury about the limited use they 
    could make of the evidence of these cheques:

There is also another area of evidence that was led in 
    this trial that is not what I would call similar fact evidence, but was put 
    before you for a limited purpose.  Again, the purpose of such evidence is 
    not to determine disposition or character.  That evidence deals more with 
    the question of
knowledge
.  Such evidence, for example, is the evidence 
    with respect to the Peoples bank account, the cheques written to Mr. Coe [
sic
], 
    Hooper and Burley [
sic
] by Mr. Stephenson.
That is only evidence 
    for you to assess the credibility of Mr. Stephenson when you are considering 
    his use of the Peoples cheque in 1999 in respect of the Moran and Anderson 
    accounts and whether the use without question of that account to write those 
    cheques on the basis that he has described to you was reasonable
.

[Underlining added.]

***

You have the evidence of Mr. Burley [
sic
] and 
    Mr. Coe [
sic
] and Mr. Hooper with respect to those cheques.  Again, 
    that evidence in terms of the identification of Mr. Stephenson as the author 
    of that cheque really has no further relevance given the admissions of Mr. 
    Stephenson,
but it does have some relevance in terms of your consideration 
    of his knowledge or use, thus intention, in signing the various cheques in 
    1999 regarding the state of that account
given that in 1996 shortly after 
    opening the account Mr. Stephenson wrote cheques of about $8,500 to these 
    various people, all of which apparently were no good, and which Mr. Stephenson, 
    according to them and according to Mr. Stephenson, paid back in part or whole 
    to these three individuals.

[Underlining added.]

(b)       Evidence of the appellants activities 
    with the co-accused James which pre-date the time period alleged in Counts 
    1 and 2

[21]

Evidence was called 
    about the appellants activities with Alice James in 1998.  In the fall of 
    that year, the appellant assisted James in conducting personnel interviews 
    for a computer company.  The appellant introduced himself to interviewees 
    by the name Jeff McKnight.  He testified that he was instructed to do so 
    by a friend of James.  He said that James would also introduce him by the 
    name of McKnight.  He agreed that there was no harm in telling people his 
    real name.  However, he did not take issue with being asked to represent himself 
    as someone else.  He thought James and her friend were trying to find these 
    people jobs and he was there to assist.  He believed that it was a  a real 
    thing

(c)        The evidence connecting the appellant 
    to the offences charged in Counts 1 and 2

(i)         Cell phone records

[22]

The appellant testified 
    that a cell phone registered in the name of his former common law partner 
    was used by him during the material time.  The common law partner testified 
    that she only used the cell phone in the years 1996 and 1997.  Although she 
    purchased the phone and arranged for the plan, the appellant took over use 
    of the phone and started paying the bills.  From that point on, she stopped 
    getting the related printouts.  The phone number for the cell phone was changed 
    on 7 June 1999.  Throughout the whole of May 1999 and up to 7 June 1999, the 
    number was 216-0350.  After 7 June the number was 744-8714.  The records for 
    both numbers were entered as exhibits at trial and formed a significant part 
    of the Crowns case against the appellant.  A representative from the cell 
    phone company testified that customers are only billed for completed calls.

[23]

The complainants, 
    Moran and Anderson, testified that at the beginning of May 1999, they had 
    a number of telephone conversations with the man known as John Brody.  James 
    told Moran that Brody was a U.N. representative who worked in a satellite 
    office in Victoria and that Brodys job was to plan their move to the United 
    States, to make arrangements for work visas and to take care of the related 
    paperwork.  Moran and Anderson never met Brody in person.

[24]

The phone records 
    revealed that 13 calls were made from the appellants cell phone to Morans 
    cell phone between 28 April and 14 May 1999.  Moran talked to Brody about 
    travel expenses.  The complainants subsequently received letters dated 5 May 
    1999 that detailed some of the arrangements John had made for them.  The 
    appellants cell phone number was listed as the contact number for John.

[25]

Arrangements were 
    made to use Andersons bank account and the complainants credit cards to 
    cover travel expenses.  On 18 May 1999, before the group left Victoria, a 
    number of phone calls took place between Anderson, Moran, James and Brody 
    to discuss the transfer of U.N. monies into Andersons CIBC bank account. 
     Brody indicated that he was at another CIBC branch in Victoria to deposit 
    funds into the account.  Nine phone calls were made from the appellants cell 
    phone to Morans cell phone between 10:22 hours and 15:24 hours.  Anderson 
    testified that the last call at 15:24 hours was Brody confirming that funds 
    had been deposited.  On that advice, Anderson withdrew $4,000 from her account.

[26]

The group left Victoria 
    on 18 May 1999 and travelled to the Seattle area, where they stayed in two 
    different hotels until 1 June.  Brody was supposed to meet with them in Seattle, 
    but never appeared.  While in Seattle, Moran and Anderson had a number of 
    telephone conversations with Brody about finances and travel plans.  The appellants 
    phone records indicate that over 100 calls were made to two different phone 
    numbers in Washington State, the dates of which coincide with the groups 
    move between hotels in that area.

[27]

On 25 May 1999, the 
    appellant went to the CIBC branch at Cook and Fort Street in Victoria.  He 
    produced his drivers license containing a photograph.  Branch Manager Keith 
    Stapleton selected the appellants photograph from a photo line-up and identified 
    the appellant at the preliminary inquiry as the person who had been at the 
    bank.  The appellant attempted to deposit to Andersons CIBC bank account 
    a cheque for $13,000 (U.S.) drawn on the Peoples Bank Account.  He also tried 
    to make a payment of $6,000 (U.S.) to Andersons Bank One Visa, again using 
    a cheque from the Peoples Bank Account.  In his testimony, the appellant admitted 
    his attempt to do what Mr Stapleton had described and of having signed the 
    cheques.  The appellant said he had done so on the instructions of Brody.  
    Mr. Stapleton declined to process the cheques because of the 30-day hold policy 
    on foreign cheques.  The appellant explained to Mr. Stapleton that the transaction 
    should be completed because the deposits were related to Andersons work with 
    the U.N. in Bosnia.

[28]

The same cheques were 
    deposited later that day at the Sooke branch of the CIBC, but the transactions 
    were subsequently reversed and the CIBC froze all of Andersons accounts.  
    In his testimony, the appellant admitted that he drove to Sooke and made the 
    deposits.  The appellant was asked, considering the amount of these cheques, 
    whether he had made any enquiries before using them to see whether there was 
    sufficient money in the Peoples Bank Account.  He said that he had not and 
    that he trusted Brody.

[29]

On 20 May 1999, Andersons 
    former husband, Michael Anderson, learned that his accounts had been frozen. 
     He had been divorced from Anderson in 1998 and although Ms. Anderson was 
    supposed to have closed their joint bank accounts and re-opened them in her 
    name, in 1999, the accounts in the Sooke branch of the CIBC remained in joint 
    names.  Between 29 May and 11 June 1999, Michael Anderson had a number of 
    phone conversations with an individual identified to him as Brody about correcting 
    the problem.  The appellants phone records show that 29 phone calls were 
    made from his cell phone to Michael Andersons home phone and eight to Michael 
    Andersons cell phone in that time period.  The calls were made at various 
    times of the day.  For example, on 31 May, four calls were made to Michael 
    Andersons cell phone and four to his home phone between the hours of 12:18 
    and 22:49.

[30]

On 31 May 1999, an 
    individual identifying himself as John Brody left a message on Michael Andersons 
    voicemail, giving the appellants cell phone number as a contact number.  
    At trial, Ms. Anderson listened by speaker phone to a part of the voice message 
    recorded by Michael Anderson.  She stated that the voice on the tape was very, 
    very similar to the voice of the person who called her on several occasions 
    in 1999 identifying himself as Brody.  She noted that Brodys voice sounded 
    young and that, in her assessment, the voice was a little high and young for 
    the age (late forties) that James described Brody as being.  Michael Anderson 
    said that Brody sounded younger.  Moran described the voice of Brody as a 
    very young voice, not a deep, deep voice.

[31]

In his testimony, 
    the appellant said that people often mistake his voice for a womans voice 
    and agreed that his voice is a little bit higher.  He also agreed that a 
    higher voice denotes youth.  The appellant confirmed that one of his friends 
    nicknamed him high talker.

[32]

From 1 June to 18 
    July 1999, the group travelled from Seattle to Boise, ID; Provo, UT; Las Vegas, 
    NV; Flagstaff, AZ; Albuquerque, NM; Amarillo, TX; Little Rock, AK; Brentwood, 
    TN; Columbia, SC; North Charleston, SC; Jacksonville, NC; Fall River, MA; 
    and then to Quebec.  During the trip, Moran and Anderson talked frequently 
    with Brody by phone about their travel arrangements, expenses and the problems 
    they were having with their finances.  Brody provided words of encouragement, 
    further instructions and advised that funds would be deposited to their accounts. 
     The appellants cell phone records show the following calls in that period: 
     (a) seven phone calls to Provo, UT; (b) one call to Las Vegas, NV; (c) 13 
    calls to Flagstaff, AZ; (d) four calls to Charleston, SC; (e) 10 calls to 
    Jacksonville, NC; (f) 10 calls to Fall River, MA; and (g) two calls to Morans 
    cell phone.  These calls were made at all hours of the day.  Hotel invoices 
    from Provo, UT, Las Vegas, NV and Flagstaff, AZ indicate that three calls 
    were made to the appellants cell phone and twelve calls were made to the 
    appellants home number.

[33]

The group stayed in 
    Las Vegas from 4 June to 7 June 1999.  The Las Vegas hotel invoice recorded 
    an outgoing 61 minute phone call on 5 June to the appellants cell phone. 
     The appellants cell phone records show an incoming call on 5 June of 60 
    minutes, 10 seconds.  The records also show that a call was made from the 
    appellants cell phone to Las Vegas on 6 June at 18:15 hours.

[34]

The appellant testified 
    that he did not make any calls from his cell phone to Moran or Anderson, or 
    make any of the calls to the United States.  He said that he met someone named 
    John Brody in the Spring of 1997 and the latter told him that he might be 
    able to arrange for work with the United Nations.  He described Brody as a 
    field security recruiter for the U.N.  Brody contacted him again in March 
    1999 and asked to meet with him.  He said that Brody, at that point, began 
    to borrow his cell phone for U.N. business and it was Brody who made all of 
    the calls to Moran and Anderson.  The appellant testified that, at first, 
    he thought it odd that Brody needed to borrow his phone, but he let it continue.  
    The appellant said that he was present for some of these calls.  When Brody 
    and the appellant were together, they would transfer the phone back and forth 
    between them, even over the course of a five-minute period, to make and receive 
    calls.

[35]

There were a number 
    of conflicts between the appellants version of events and the information 
    contained in the phone records.  On the 18 May 1999 phone calls, during which 
    Brody spoke to Moran and told him that he was at a branch of the CIBC in Victoria 
    for the purpose of depositing funds into Andersons bank account, the appellant 
    testified that he was with Brody for part of the day in Victoria, that Brody 
    told him he was going to Seattle, they separated, the appellant took the cell 
    phone and later met up with Brody in Vancouver after midnight.  The appellant 
    said he drove to Nanaimo to catch a ferry to Vancouver.  His phone records 
    show that a call was made from the appellants cell phone to James as late 
    as 7:14 p.m., when the appellant was purportedly alone and en route to Nanaimo.

[36]

On the Las Vegas calls, 
    the appellant testified that when the group was in Las Vegas, Brody was in 
    Victoria and handled the calls on 5 June and 6 June.  Goertzen testified and 
    during his testimony, he said he met Brody in Las Vegas.  When confronted 
    with this evidence in cross-examination, the appellant said that Brody must 
    have left Victoria on 6 June to meet up with Goertzen and James.  The hotel 
    invoices from Las Vegas showed that Goertzen and James left Las Vegas the 
    morning of 7 June.

[37]

The appellant testified 
    that Brody was never at his home.  However, the hotel invoices from Provo, 
    UT, Las Vegas, NV and Flagstaff, AZ indicate that twelve calls were made by 
    Moran, Anderson and their companions to the appellants
home
phone 
    number.

[38]

The appellant testified 
    that it was on the instructions of Brody that he left the message that was 
    recorded on Michael Andersons voicemail.  He also said that he talked to 
    Michael Anderson several other times, posing as Brody.  The appellant acknowledged 
    misrepresenting himself but said he was simply doing what he was told and 
    saw nothing wrong with it.  The appellant said that he changed his phone number 
    on 7 June 1999 at the direction of Brody because Michael Anderson was upset, 
    called relentlessly and the appellant did not have any answers to give him. 
     After the number had been changed, the appellant made several additional 
    calls to Michael Anderson, again posing as Brody.  The appellant said he did 
    so because it was his time to shine for Brody.

(ii)        
    Cheques and fund transfers

[39]

In addition to the 
    $19,000 worth of cheques deposited to Andersons accounts at the CIBC in Sooke 
    on 25 May 1999, the appellant wrote seven cheques totalling $32,500 U.S. written 
    on the Peoples Bank Account and deposited them to Morans Mastercard, Visa 
    Bank One or Bank of Montreal accounts between 31 May and 15 July 1999.  Moran 
    was told by James that these deposits were being made by Brody and funds were 
    withdrawn by Moran on the basis of this assurance.  Ultimately, none of the 
    cheques was honoured.  The appellant said that he wrote all of these cheques 
    at the instruction of Brody and that he never wrote a cheque unless [he] 
    was asked to do so.  In cross-examination, he was asked whether he made enquiries 
    independent of Brody to see whether there were funds in the Peoples Bank Account.  
    He said he did not: I didnt think of questioning whether or not there was 
    any monies in the account.

[40]

In July 1999, Johanna 
    Edwards, who knew James through her son, was asked to cash a cheque for James. 
     Ms. Edwards was told to expect an individual named Jeffrey Stephenson. 
     On 8 July, the appellant came to Ms. Edwards house and wrote a cheque to 
    her of $475 U.S. drawn on the Peoples Bank Account.  The appellant told Ms. 
    Edwards that he could not cash the cheque himself because of a three-day waiting 
    period for U.S. cheques.  The appellant and Ms. Edwards went to her bank where 
    she withdrew $500 in cash and gave it to the appellant.  He told Ms. Edwards 
    that they appreciated that [she] was willing to give that $500 to give to 
    Alice.  In his testimony, the appellant acknowledged this event having taken 
    place.  He said that once he received the money from Edwards, he proceeded 
    to deposit the funds into an account at the Bank of Nova Scotia under the 
    name of James.  The purpose of doing so was to get money to James to come 
    back from wherever she was.  The cheque he wrote to Ms. Edwards was not honoured.

[41]

When the complainants, 
    James and Goertzen arrived in Massachusetts around July 14, the complainants 
    had run out of funds.  Moran went with James to Western Union to pick up funds 
    that James said had been wired to her by one of her uncles.  Moran recalled 
    that the amount may have been $300 U.S.

[42]

In his evidence, the 
    appellant said that Brody had directed him to write and deposit all of the 
    1999 Peoples Bank Account cheques and that he had done so without questioning 
    the instructions.  He said he was told that the cheques relating to Moran 
    and Anderson were in respect of their U.N. trip and that Brody had deposited 
    funds to re-open the Peoples Bank Account.  The appellant said he would not 
    have written the cheques if he did not believe they were good.  On cross-examination, 
    the appellant confirmed that he made no inquiries to determine if sufficient 
    funds were available in the Peoples Bank Account before writing the cheques.

[43]

When asked what he 
    knew about Moran and Anderson, the appellant responded as follows:

I only know what I was told by John Brody.  I  I knew nothing about what 
    their  was going on in the trip or anything to that nature.  I knew that 
    
that my responsibility was to  to make sure that there was monies available 
    for their expenses to make their way across the United States
and  and 
    other than dealing with Michael Anderson, that those are the only  those 
    are the only real things that I have any knowledge about until today, until 
    this trial.

[Underlining added.]

(d)       The evidence of Beverly Dye

[44]

On about the tenth 
    day of trial, the Crown called Beverly Dye as a witness in support of the 
    allegations in Count 5, a count in which only James and Goertzen were charged.  
    The time period alleged in Count 5 was between the 1
st
day of 
    October, 2001 and the 30
th
day of June, 2002, whereas the time 
    period alleged in Counts 1 and 2 was between 1 November 1998 and 30 July 1999.  
    Ms. Dye gave evidence about the circumstances giving rise to the offence charged 
    in Count 5, a fraud perpetrated against her sister, Lorna Dawson, and Gordon 
    Dawson.

[45]

Ms. Dye first met 
    the appellant in August 2000 through a person named Carol Woods.  The appellant 
    was living in Ms. Woods' basement and Ms. Woods took him to Ms. Dyes residence 
    for a barbecue.  She met the appellant off and on between then and when she 
    met James and Goertzen.

[46]

Ms. Dye testified 
    that James told her at some point that she had inherited money from her father 
    and that James was going to take Goertzen, Ms. Dye and the appellant on a 
    trip to Paradise Island as a way of celebrating.  Ms. Dye understood Paradise 
    Island to be in the Bahamas somewhere.  The trip was to be a holiday to get 
    away from everything and James wanted to treat everybody, and it  you know, 
    she wanted to be where the weather was warm.  They were to travel by private 
    jet and stay in a house owned by the United Nations.

[47]

James told Ms. Dye 
    that she had put money into Ms.Dyes account so that Ms. Dye could use her 
    credit card on the trip and not have to take money with her.  The trip to 
    Paradise Island never occurred.  Ms. Dye testified that Goertzen, James, 
    the appellant and herself travelled to a hotel in Sidney, just outside of 
    Victoria and stayed there for about four or five days.  Ms. Dye paid for the 
    car rental and the hotel using her credit card.  James told her that the trip 
    to Paradise Island was delayed due to problems with the plane and that new 
    arrangements would have to be made.  Until those arrangements came to fruition, 
    the group travelled elsewhere on Vancouver Island.  Again, they stayed in 
    hotels and Ms. Dye paid for them using her credit card.  The appellant left 
    for one of the weekends to be with his son and then returned.  The appellant 
    was present when Ms. Dye paid for one of the hotels using her credit card.

[48]

At one point the group 
    travelled to Salt Spring Island at James suggestion.  After Salt Spring, 
    the group travelled to the Interior of British Columbia.  James had suggested 
    that they do this and catch a plane from there to Paradise Island.  Again, 
    Ms. Dye used her credit card to finance the trip to the Interior.

[49]

After staying in the 
    Interior, everyone agreed that things were getting to be too much of a hassle 
    and they should return to Victoria.  Following a couple of days at a hotel 
    in Victoria, the trip came to an end.

[50]

Ms. Dye returned to 
    her home.  Goertzen and James stayed with her.  The appellant would stay during 
    the evenings and to make sure that the house was being guarded, so as to 
    protect James from her ex-husband.  Ms. Dye was under the impression that 
    the appellant was working as a private detective for James.

[51]

James had told Ms. 
    Dye that the appellant was hired to protect her.  She also informed Ms. Dye 
    that the appellant was going to be working for the United Nations and was 
    going to receive training to become a private detective for the U.N., but 
    according to Ms. Dye, the appellant was not present when James provided Ms. 
    Dye with this information.  Ms. Dye said that the appellant "never said 
    a lot about his work".  However, he did mention that he had worked as 
    a private detective and that he was going to New York for training with the 
    United Nations.

[52]

After staying for 
    awhile at Ms. Dyes residence, Goertzen, James, the appellant and Ms. Dye 
    went back to a hotel in Sidney for a week and then to a place in Brentwood 
    Bay.  The appellant left after about 10 days.  Ms. Dye pawned some of her 
    personal items to pay for the Sidney hotel and wrote cheques out to others.  
    After staying at these hotels, Ms. Dye, James and Goertzen stayed at a home 
    in Deep Cove.  The appellant stayed with them for about a week and then left.

[53]

In her evidence, Ms. 
    Dye did not say or suggest that the appellant made any of the arrangements 
    in respect of the hotel stays, or that he represented anything to her about 
    Paradise Island.  Ms. Dyes evidence was to the effect that James was the 
    driving force behind the Paradise Island trip.

[54]

When Ms. Dye gave 
    evidence about the circumstances that gave rise to Count 5 of the Indictment, 
    the fraud perpetrated against Lorna and Gordon Dawson, there was no mention 
    of the appellant.  Her testimony on the Dawson fraud focused on James and 
    Goertzen and the benefits that they received.

III.        
    Grounds of appeal

[55]

The grounds of appeal, 
    as they appear in the appellants factum, are that the learned trial judge
erred in law:

(i)         
    . . . by denying Appellants mid-trial motion for severance, upon the surprise 
    evidence of Crown witness Beverly Dye.

(ii)        
    . . . by failing to instruct the jury at all on the use of similar fact evidence, 
    as it applied to Appellant.

(iii)       
    . . . by admitting evidence of uncharged acts of bad character by Appellant.

(iv)       
    . . . by failing to properly instruct the jury with respect to evidence of 
    uncharged acts of bad character by Appellant.

(v)        
    . . . by failing to properly instruct the jury on the requirements of proof 
    of the ingredients of the offence of fraud, as they applied to Appellant.

[56]

The errors are said 
    to be interrelated and to have resulted in an unfair trial.  In his factum, 
    the appellant has summarized his argument on the effect of the alleged errors 
    this way:

74.       
    Appellants evidence was facially implausible, though it should be noted that, 
    as to naivete, the same could be said of the testimony of many of the victims. 
     Appellant was either an accomplice of Alice James or another of her victims. 
    It is submitted that a fair trial, a fair chance for Appellants evidence 
    to be accepted, required either severance upon the surprise evidence of Beverly 
    Dye, or in the alternative the clearest of cautions with respect to similar 
    fact evidence, as well as clear and correct instructions respecting all the 
    evidence that did not bear directly on the offence with which he was charged, 
    none of which occurred.

[57]

The remedy sought 
    is a new trial.

IV.        Analysis of the grounds of appeal

Ground One:       Did the trial judge
err in law by denying the appellants mid-trial 
    motion for severance?

[58]

Section 591(3) of 
    the
Criminal Code

allows for severance where the interests 
    of justice so require.  An applicant for severance bears the onus of establishing, 
    on a balance of probabilities, that severance is necessary:
R. v. Spanevello

(1998), 125 C.C.C. (3d) 97 (B.C.C.A), p.115; leave to appeal to the S.C.C. 
    refused, [1998] S.C.C.A. No. 547.  A decision on severance involves the exercise 
    of discretion and an appellate court will not interfere unless it is shown 
    that the judge acted unjudicially or that the ruling brought about an injustice:
R. v. Litchfield

(1993), 86 C.C.C. (3d) 97, [1993] 4 
    S.C.R. 333 (cited to C.C.C.), at pp.113-14.

[59]

On the first ground 
    of appeal, the appellant argues that the trial judge
erred by denying his mid-trial motion for severance, 
    which he made after Ms. Dye had begun to testify.  At trial, defence counsel 
    argued that Ms. Dyes evidence was a surprise to him and, further, unless 
    severance was granted, the appellant could not get a fair trial because of 
    the prejudicial nature of Ms. Dyes evidence.  Defence counsel argued that 
    the evidence of Ms. Dye was such that it could be inferred that the appellant 
    had knowledge of the nature of the fraud activity of James and Goertzen because 
    it was strikingly similar to the fraud scheme alleged in Counts 1 and 2.

[60]

The trial judge was 
    satisfied that the disclosure provided to the appellant by the Crown, which 
    included a lengthy written statement given by Ms. Dye, ought to have alerted 
    the appellant to the nature of her evidence and to have put him on notice 
    to enquire of further material, such as the preliminary inquiry transcript 
    of Ms. Dyes evidence, which was available to him.

[61]

The trial judge found 
    that there was nothing in Ms. Dyes evidence that suggested that the appellant 
    was a party to the allegations in Count 5 and was satisfied that an instruction 
    limiting the use that could be made of her evidence would be sufficient to 
    ensure a fair trial.

[62]

The appellant takes 
    issue with the trial judges conclusion that the evidence of Ms. Dye was adequately 
    disclosed to the defence and argues that the failure to order severance resulted 
    in prejudice that was not cured by the judges instructions to the jury.

[63]

In my view, the appellants 
    argument concerning the adequacy of Crown disclosure is not well-founded. 
     On 28 January 2004, Crown counsel provided appellants trial counsel with 
    a nine-page statement given by Ms. Dye, detailing many of her dealings with 
    James and Goertzen.  Ms. Dyes statement was provided to the defence four 
    days prior to the start of the trial and 11 days before Ms. Dye was called 
    to testify.  As noted by the trial judge in his severance ruling, Ms. Dyes 
    statement made mention of a U.N. job offer; a Paradise Island trip; the 
    use of Ms. Dyes credit cards to pay for hotel rooms; the fact that Ms. Dye 
    met Goertzen and James through the appellant; and the use of the appellants 
    name at a pawn shop.  The trial judge concluded that in light of the nature 
    of the Moran and Anderson allegations in Counts 1 and 2, the contents of the 
    Beverly Dye statement should have set off bells, let alone klaxons.  I take 
    that to mean that the content of the statement was such that it ought readily 
    to have alerted the appellant to the nature of the evidence the witness would 
    give.

[64]

Further, Ms. Dyes 
    statement was such that it reasonably ought to have alerted defence counsel 
    to enquire about whether there was other material concerning Ms. Dyes evidence. 
     As the trial judge noted, Ms. Dye had testified at a preliminary inquiry 
    in respect of the Counts involving her sister, Lorna Dawson.  At the preliminary 
    inquiry, Ms. Dye testified she met James and Goertzen through the appellant 
    and that they had taken a trip together.  She also mentioned that James had 
    talked to her about possible employment with the U.N.  Although the appellant 
    was not before the Provincial Court on that preliminary inquiry, a transcript 
    of Ms. Dyes evidence was available to the appellants trial counsel had he 
    so enquired.  Whether defence counsel chose to make any further enquiry and 
    the extent to which he explored the Dye statement was up to him.

[65]

From a question defence 
    counsel asked of Ms. Dye during cross-examination, it is apparent that he 
    must have conversed directly with her prior to her cross-examination.  Speaking 
    to the witness provided defence counsel with the opportunity, prior to embarking 
    on cross-examination, to explore the evidence Ms. Dye would give and to get 
    a sense of how she would respond to questions.

[66]

The appellant takes 
    issue with the trial judges rejection of his submission at trial that Ms. 
    Dyes surprise evidence caused him to change course with respect to his 
    defence.  In particular, the appellant contends that Ms. Dyes evidence forced 
    him to ask a question of Ms. Dye which later rebounded to his prejudice when 
    he got into the witness box.

[67]

While cross-examining 
    Ms. Dye, defence counsel asked her whether the appellant had attempted to 
    warn her away from James and Goertzen.  Although Ms. Dyes answer was equivocal, 
    Crown counsel, while cross-examining the appellant, asked him about the warning 
    he had given to Ms. Dye.  The questions asked suggested that the reason for 
    the warning was that the appellant had knowledge of the earlier fraud perpetrated 
    by James and Goertzen on Anderson and Moran.

[68]

The difficulty with 
    the appellants submissions on this point is that Ms. Dyes evidence did not 
    provide a basis for suggesting that the appellant was a knowing participant 
    in the scheme by which she was made to pay for travel expenses for the others.  
    Certainly it was open to the defence to try to bring forward the evidence 
    of efforts on the appellants part to keep Ms. Dye away from James and Goertzen, 
    if it was considered for some reason to be helpful overall, but that was a 
    matter of strategy or judgment on the part of trial counsel.  However, once 
    the suggestion of a warning was made to Ms. Dye, nothing prevented the Crown 
    from exploring the suggestion in cross-examination of the appellant in order 
    to support the Crowns case.  As noted earlier, the appellants intent on 
    Counts 1 and 2 was the only real issue.  In his testimony, the appellant said 
    that he knew nothing of the fraudulent activities of James and Goertzen and 
    thought that the U.N. trip with Moran and Anderson was legitimate.  Exploring 
    the reason for a caution to Ms. Dye to stay away from James and Goertzen was 
    relevant in assessing the credibility of the appellants assertion that he 
    had no reason to question the
bona fides
of James and Goertzen during 
    the earlier Moran and Anderson trip.

[69]

The appellants submission 
    that the trial judge erred in not ordering severance mid-trial, based on the 
    defence argument that Ms. Dyes evidence was not adequately disclosed, thereby 
    resulting in prejudice to him, must be rejected.  The appellant received the 
    statement made by Ms. Dye before the trial and, had he made further inquiries, 
    the preliminary inquiry transcript could have been obtained immediately.  
    Ms. Dyes evidence provided the context for the fraud allegedly perpetrated 
    against the Dawsons as charged in Count 5 but the appellant was not charged 
    or implicated in the Dawson fraud.  The evidence of Ms. Dye was not being 
    led in support of the Crowns case against the appellant and the evidence 
    she gave did not provide any foundation for concluding that the appellant 
    facilitated or encouraged the payment by Ms. Dye of expenses on the trip.

[70]

What was said by Lambert 
    J.A. in
R. v. Cuthbert

(1996), 106 C.C.C. (3d) 28 (B.C.C.A.) 
    at para 10; affirmed (1997), 112 C.C.C. (3d) 96, [1997] 1 S.C.R. 8 has application 
    here:

. 
    . . if an application is made to sever counts on the ground of prejudice later 
    in the trial it ought to rest on some prejudice that has arisen in the trial 
    and that was not apparent at the beginning.  I am not suggesting that in those 
    circumstances there could be said to be a waiver of the right to apply for 
    severance, but I do say that the fact that an application was not made at 
    the first appropriate opportunity makes it difficult to rest the application 
    solely on factors that were apparent from the beginning and whose character 
    has not changed since then.

In this case, there is no error in principle in the decision 
    of the trial judge to refuse severance and the appellant has not demonstrated 
    that the ruling brought about an injustice.

[71]

The other plank in 
    the appellants argument concerning severance is based on the nature of Ms. 
    Dyes evidence.  The appellant submits that Ms. Dyes description of a trip 
    involving herself, James, Goertzen and the appellant bore damning similarities 
    to the Moran and Anderson trip and that Ms. Dyes evidence of the appellants 
    participation in this trip unduly prejudiced the appellant.

[72]

The fact that evidence 
    led against one of the accused charged in an indictment may not be admissible 
    or is limited in its use against another accused is not, of itself, sufficient 
    to warrant a severance of the trial of the accused.  The applicant must still 
    show that the joint trial resulted in an injustice.  In
R. v. Forknall
(2003), 172 C.C.C. (3d) 61 (B.C.C.A.), pp.74-75; 
    leave to appeal to S.C.C. refused, [2003] S.C.C.A. No. 466 this Court said:

[44]      
    Thus, the general rule is that accused persons alleged to have been involved 
    in a common criminal enterprise ought to be tried together unless it can be 
    demonstrated that a joint trial would work an injustice to one of the 
    accused. Severance will not be granted solely on the basis that evidence led 
    against one accused is inadmissible or limited in its use against another. 
    We operate on the premise that juries understand and will obey instructions 
    given to them by the trial judge who can explain to them the uses that can 
    and cannot be made of some of the evidence led at trial. The decision to order 
    separate trials is a matter of discretion for the trial judge who is in the 
    best position to determine how the interests of justice will best be served. 
    Absent an error in principle, this court will refrain from interfering with 
    that decision.

[73]

The appellant does 
    not contend that, in refusing his application, the trial judge acted unjudicially; 
    rather, his principal complaint is that the continuation of the trial caused 
    an injustice because of the prejudicial nature of Ms. Dyes evidence.  The 
    trial judge found that there was nothing in Ms. Dyes evidence that suggested 
    the appellant was a party to the allegations of fraud contained in Count 5 
    of the Indictment and was satisfied that an instruction limiting the use that 
    could be made of the evidence was sufficient to ensure a fair trial.  The 
    trial judge was also satisfied that Ms. Dyes evidence did not cause the appellant 
    to adopt an approach at trial that he otherwise would not have taken.  Those 
    conclusions were reasonably open to the trial judge.

[74]

In this case, there 
    is no error in principle in the decision of the trial judge to refuse severance 
    and the appellant has not demonstrated that the ruling brought about an injustice.

[75]

That leaves for consideration 
    the other grounds of appeal, the second of which raises the issue of whether 
    the jury instructions given in this case were adequate to dispel the potential 
    prejudice to the appellant of the similar fact evidence contained in Ms. 
    Dyes evidence.

Ground 2:       Did the trial judge err by 
    failing to instruct the jury on the use of similar fact evidence, as it applied 
    to the appellant?

[76]

On the second ground 
    of appeal, the appellant argues that the unique facts of the instant case 
    present a case of first impression in respect of the use of similar fact evidence. 
     His submission is that because of the nature of Ms. Dyes evidence and the 
    strikingly similar pattern it presented to the events that formed the basis 
    of the charges in Counts 1 and 2, the trial judge ought to have cautioned 
    the jury about the use of similar fact evidence in relation to the appellant.  
    The appellants submissions on this point, as they appear in his factum, are 
    as follows:

[61]      
    . . . The learned trial judge charged the jury briefly with respect to similar 
    fact evidence. Fairly read, the charge cautions the jury only with respect 
    to representations made by Alice James.There were, however, what could be 
    found to be striking similarities between the scheme described by Beverly 
    Dye and the offence with which Appellant was charged. Further, a similar finding 
    could be made with respect to the evidence of Ko, Scott, and Birley. Thus, 
    the potential similar fact evidence presented related to one count in which 
    Appellant was not charged but other accused being tried jointly with him were, 
    and also to evidence of events which did not result in charges against anyone. 
    It is submitted that, having denied the motion for severance, it was incumbent 
    upon the learned trial judge to provide the Appellant with at least the caution 
    on use of similar fact evidence that was afforded to Alice James. It is submitted 
    that it was error to deny him any caution specifically directed to the use 
    of propensity evidence, simply because he was not charged in the Dawson fraud.

[77]

I agree with the appellants 
    submission that there was a potential for the jury to misuse the evidence 
    of Ms. Dye if they considered her evidence in relation to the charges against 
    the appellant in Counts 1 and 2.  However, I am unable to agree with any suggestion 
    that it would have been legally correct to give an instruction to the jury 
    that characterized the evidence of Ms. Dye as similar fact evidence in relation 
    to the appellant.  The Crown did not put forward Ms. Dyes evidence as being 
    admissible as similar fact evidence against the appellant.  To have cautioned 
    the jury against the potential misuses of Ms. Dyes evidence on the footing 
    that her evidence could constitute similar fact evidence would have been both 
    wrong in law and thoroughly confusing to the jury.

[78]

To the extent that 
    Ms. Dyes evidence may have reflected adversely on the appellants character, 
    the trial judges various warnings to the jury about propensity reasoning 
    were adequate to protect the appellant.  There was no need for the trial judge 
    to have singled out Ms. Dyes evidence for a special caution.

Grounds 
    3 and 4:      (3) Did the trial judge err by admitting evidence of uncharged 
    acts of bad character by the appellant?  (4) Did the trial judge err by failing 
    to properly instruct the jury with respect to evidence of uncharged acts of 
    bad character by the appellant?

[79]

The third and fourth 
    ground may be considered together.  There are two aspects to the appellants 
    complaints concerning the evidence of the appellants use of the Peoples Bank 
    Account in 1996.  On the third ground, the appellant argues that the prejudicial 
    effect of the evidence outweighed its probative value and the evidence therefore 
    should not have been admitted.  On the fourth ground, the appellant submits 
    that even if the evidence was properly admitted, the charge to the jury did 
    not adequately protect against propensity reasoning.

[80]

I will first outline 
    how the evidence concerning the cheques written by the appellant in 1996 on 
    the Peoples Bank Account came to be admitted into evidence.  The cheques written 
    to Peter Ko, Scott Birley and Jeffrey Hooper were first tendered through Sgt. 
    Mercer.  At that point, defence counsel questioned their relevance.  Following 
    submissions in the absence of the jury, the trial proceeded, but the trial 
    judge brought to the jurys attention the fact that the appellant was not 
    charged with any criminal offences in respect of the cheques.

[81]

When Mr. Ko took the 
    stand, defence counsel again voiced concerns about the cheques.  A transcript 
    of the submissions made by counsel shows that the Crowns purpose in tendering 
    the evidence was three-fold:  (1) it linked the appellant directly to James 
    and the Peoples Bank Account; (2) the appellants issuance of cheques in 1996 
    provided a foundation for the opinion of the Crowns handwriting expert on 
    the identity of the person who signed the cheques in 1999; and (3) the evidence 
    was relevant to intent because it established that, as of 1996, the appellant 
    knew that there was no money in the Peoples Bank Account

[82]

After Crown counsel 
    had stated the foundation for the admissibility of the evidence, defence counsel 
    conceded its relevance but took issue with the Crown's leading the whole of 
    the circumstances surrounding receipt of the cheques:

So 
    what Im saying is, I have no difficulty with this witness [Peter Ko] being 
    asked did Mr. Stephenson give you a cheque for perhaps the purchase of an 
    item or something of that nature, whatever the reason of it was, and was that 
    cheque ultimately honoured, answer no.  Was Mr. Stephenson aware or did you 
    make Mr. Stephenson aware that the cheque was not honoured and that there 
    were problems, yes.

In 
    my respectful submission, that ought to be the limit of the inquiry and should 
    only be limited to those sorts of questions and answers.

[83]

Mr. Ko was allowed 
    to testify about the fact that the appellant had written a cheque to him and 
    that the cheque had been dishonoured.  He also gave evidence of the explanations 
    the appellant provided, namely, that he did not know why the cheque bounced, 
    but that it might have had something to do with the transaction between Canada 
    and US.  The appellant told Mr. Ko that he would go back and talk to "his 
    lady client, the lady, the one he was dealing with at the time, protecting 
    and find out what was going on.

[84]

Defence counsel again 
    raised concerns about the evidence to be given when Mr. Birley began his testimony.  
    While he took no issue with questions being asked regarding the giving of 
    the cheque and the cheque being dishonoured, defence counsel wanted limits 
    put on the extent to which Mr. Birley could detail the circumstances surrounding 
    his dealings with the appellant:

In 
    fact, I am prepared to go so far as to say I concede that the witness can 
    say when you received the cheque, what did you do, I gave him cash for it, 
    as opposed to just simply saying I got a cheque, went to deposit it, because 
    in this case its a little bit different, he wasnt given a cheque for merchandise 
    or something.  He was given the cheque in exchange for cash, then another 
    and again cash, both of which were dishonoured and ultimately, if  if My 
    Lord feels that its relevant, ultimately resulting in the matter proceeding 
    to small claims court, and a judgment in small claims court.

I 
    have even  Im even prepared to have it go that far, so as to ensure that 
    theres no question about that Mr. Stephenson was aware that the cheques were 
    no good, and even a court even ruled on that.  I have no difficulty with that.

But 
    its all of these circumstances and this web of lies and deceit that my friend 
    is attempting to put forward.  Its almost as though hes giving him the criminal 
    record without doing it.  It just, its so prejudicial that it just could 
    not possibly be fairly placed before the court and not influence them in any 
    way.

[85]

In reply, Crown counsel 
    said that he was content with leading from Mr. Birley the fact that cheques 
    were issued in exchange for money, that he told the appellant the cheques 
    were dishonoured and the explanations, if any, the appellant provided to him.  
    The trial judge allowed that evidence to be led.  Mr. Birley said he cashed 
    two cheques for the appellant.  When they were dishonoured, he confronted 
    the appellant, who told him that the funds should have been there.  The 
    appellant also told Mr. Birley that the money should have been transferred 
    in by his client, a lady who was being stalked by her husband.  The appellant 
    repaid Mr. Birley $4,400 after the cheques were dishonoured, leaving $1,200 
    outstanding.

[86]

When Jeffrey Hooper 
    took the stand, defence counsel did not challenge the relevance of his evidence, 
    other than with respect to a comment unrelated to the cheque itself.  Mr. 
    Hooper said that he cashed a cheque for the appellant in September 1996 and 
    that it was not honoured.  He could not recall the content of any conversation 
    he may have had with the appellant about the reasons why the cheque did not 
    go through.

[87]

At no time did Messrs. 
    Ko, Birley or Hooper suggest that the appellant, once confronted with the 
    fact that the cheques were dishonoured, admitted to knowing that they were 
    worthless when he wrote them.

[88]

If evidence is relevant, 
    the fact that it may adversely impact the character of the accused does not 
    make it inadmissible provided its probative value outweighs its obvious prejudice:

R. v. Barsalou

(No. 2)
(1901), 4 C.C.C. 347 (Que. 
    K.B.);
R. v. B.(C.R.)
(1990), 55 C.C.C. (3d) 1, [1990] 1 S.C.R. 
    717, 76 C.R. (3d) 1.
R. v. Cruz

(1995), 102 C.C.C. (3d) 
    183 at 188 (B.C.C.A.); leave to appeal to the S.C.C. refused, [1996] S.C.C.A. 
    No. 68 (QL).

[89]

In this case, the 
    evidence surrounding the appellants use of the Peoples Bank Account in 1996 
    was clearly relevant to a material issue at trial, namely, his knowledge of 
    the Peoples Bank Account and his intent in using cheques written on the account. 
     The Peoples Bank Account figured prominently in the Moran and Anderson frauds 
    as alleged in Counts 1 and 2.  The evidence of what happened in 1996 showed 
    that the appellant was familiar with the account and its history.  It also 
    showed that he had previously written cheques on the account that were not 
    honoured and that this fact was brought to his attention.  This evidence, 
    including the explanations that he provided at the time for the dishonoured 
    cheques, was directly relevant to his state of knowledge about the status 
    of the account in 1999.  From the evidence, the Crown could reasonably ask 
    the jury to infer that, in 1999, the appellant knew that the Peoples Bank 
    Account was closed or, at the very least, that there were no funds in it.

[90]

The appellant submits 
    that this evidence was unduly prejudicial.  Prejudice refers to the possibility 
    that the trier of fact will use the evidence improperly.  Defence counsel 
    was concerned that the evidence of Messrs. Ko, Birley and Hooper would paint 
    the appellant as a deceitful, dishonest individual who cannot be trusted 
    and that this picture would unduly influence the jury in its deliberations 
    on the Moran and Anderson frauds charged in Counts 1 and 2.  In other words, 
    the jury would reason that because the appellant issued worthless cheques 
    on a prior occasion, he was the type of person who would be more likely to 
    commit the offences alleged against him.

[91]

The trial judge did 
    restrict the extent of the evidence that the witnesses could give but in view 
    of the obvious probative value of the evidence, it was not unreasonable for 
    the trial judge to give limiting instructions on the use the jury could make 
    of the evidence, rather than to exclude the evidence in its entirety.

[92]

The second part of 
    the appellants submissions on Ground 3 is that the instructions given to 
    the jury were inadequate.  I do not agree with that submission.  When the 
    1996 cheques were first introduced into evidence, the trial judge promptly 
    warned the jury that the appellant had not been charged with criminal offences 
    in respect of them.  In his main charge, the trial judge told the jury that 
    this evidence was relevant to the appellants knowledge or intention in 
    writing the cheques used for the Moran and Anderson scenario.  This was 
    a legitimate use of the evidence.  He also told the jury that it could use 
    the evidence to assess the appellants credibility:

That 
    is only evidence for you to assess the credibility of Mr. Stephenson when 
    you are considering his use of the Peoples cheque in 1999 in respect of the 
    Moran and Anderson accounts and whether the use without question of that account 
    to write those cheques on the basis that he has described to you was reasonable.

[93]

In this case, that 
    was also a legitimate use of the evidence.  The appellant testified that he 
    had no reason to make enquiries about the sufficiency of funds before using 
    the Peoples Bank Account cheques in 1999 but, in 1996, he had issued cheques 
    on the same account after purportedly relying upon the representations of 
    a third party that the money would be there, and the cheques were dishonoured.

[94]

It is convenient to 
    note here that the appellant takes issue with the judges use of the word 
    reasonable in the last-quoted portion of the charge, but from the context, 
    it is plain that all the trial judge was saying is that the jury could ask 
    itself whether the appellants explanation of what he did in 1999 made sense 
    in light of what he knew about the Peoples Bank Account in 1996.  In assessing 
    credibility, the jury was entitled to use its common sense.  What the trial 
    judge said had nothing to do with his instructions on the law concerning the 
    elements of the offence with which the appellant was charged.

[95]

In his charge, the 
    trial judge gave the jury a number of warnings against propensity reasoning 
    based on evidence of bad character.  In light of his warnings in that regard 
    and his explanation of the use the jury could make of the evidence of the 
    1996 cheques drawn on the Peoples Bank Account, I am of the view that the 
    jury could not have been under any misapprehension about the limitations on 
    their use of this evidence.

Ground 5:       Did the trial judge err by 
    failing to properly instruct the jury on the requirements of proof of the 
    ingredients of the offence of fraud, as they applied to the appellant?


[96]

On the fifth ground 
    of appeal, the appellant argues that, on the unique facts and circumstances 
    of this case, where the Appellant had essentially admitted the
actus reus
of the offence, it was incumbent upon the learned trial judge to instruct 
    the jury fully as to the subjective element of intent, and particularly to 
    do so clearly and intelligibly.

[97]

To support that submission, 
    the appellant has referred to the following extract from the trial judges 
    charge:

The 
    fifth ingredient the Crown must prove as part of fraud is that either or any 
    of these accused intended to defraud the named victims of whatever count you 
    are consideringthat the accused or either or any of them intentionally carried 
    out the acts or business transactions alleged knowing that they would create 
    prejudice or risk of prejudice to the economic interests of the named victim 
    you are considering. Provided that the accused  and again when I say accused, 
    I am talking about each individual accused as you are dealing with each individual 
    accused  acted intentionally knowing of the facts, circumstances and consequences 
    mentioned above, the Crown will have proven an intent to defraud . . .

[98]

The appellant argues 
    that, in addition to the requirement that jurors sort through voluminous 
    evidence of 'and business transactions' relative to multiple accused, there 
    is a further potential for confusion in this instruction in that the reference 
    to 'facts, circumstances and consequences mentioned above', is vague when 
    it was critical to Appellants defence that it be clear.

[99]

The appellant further 
    submits that in the totality of the circumstances of this case, it was error 
    for the learned trial judge to instruct on one intending the natural and probable 
    consequences of ones voluntary acts.  The constitutionality of the instruction 
    is saved only by characterizing it as a permissible inference rather than 
    a presumption.  Its use here required that yet another distinction be made 
    by the jury and presented yet another risk that the distinction would not 
    be made.  The logical and factual basis of the inference is, or ought to be 
    suspect in any event.

[100]

In my respectful view, 
    when the judges charge is read as a whole, there is no lack of clarity in 
    the trial judges instructions on the law concerning the
mens rea
of 
    the offence with which the appellant was charged in Counts 1 and 2.

[101]

In his jury charge, 
    the trial judge explained how he would proceed with his instructions on the 
    law in relation to the counts charged in the Indictment.  He began with an 
    explanation of the law on the offence of fraud under s. 380(1)(a) of the
Criminal 
    Code
which was relevant to Counts 1 and 2 and Count 5.  He then set 
    out each of the essential ingredients of the offence that had to be proved 
    to the criminal standard:

(1)        
    the identity of each accused as the offender;

(2)        
    the time and place as alleged in the indictment;

(3)        
    that each of these accused or either of them
used deceit, falsehood or 
    other fraudulent means
;

(4)        
    that the means which each of these accused as you are considering them in 
    each of the counts as you are considering them,
defrauded
Patrick Moran, 
    Caroline Anderson or the Dawsons, again depending on which count you are considering,
of any property, money or valuable security
;

(5)        
    that each of the three accused in respect of each count that you are considering
intended to defraud the named victim
.

[Underlining added.]

[102]

The trial judge then 
    explained the meaning of the words deceit, falsehood or other fraudulent 
    means, which appear in the third ingredient.  Falsehood was defined as a 
    deliberate lie.  Deceit was defined as inducing a person to believe something 
    is true where the deceiver knows that it is false.  The phrase other fraudulent 
    means was explained as conduct that is neither a falsehood nor deceitful, 
    but can be objectively considered to be dishonest because an average, reasonable 
    person would see it as being at variance with straightforward or honourable 
    dealings.

[103]

As to the fourth ingredient, 
    the trial judge said this:  The word defraud means to deprive somebody 
    dishonestly of something.  Deprivation means to place the economic interests 
    of another person at risk.  What you must now decide is whether in fact 
    this conduct [the deceit, falsehood or other fraudulent means] resulted in 
    a defrauding occurring.

[104]

On the issue of intent, 
    the trial judge reiterated that the Crown bore the onus of proving that the 
    accused intended to defraud the named victims.  He  then made the statement 
    that, according to the Appellant, had the potential to confuse the jury:

To 
    prove an intention to defraud, the Crown must prove the following, depending 
    again which count you are considering:  First, that the accused intentionally 
    carried out acts or transactions with the knowledge of the facts and circumstances 
    that make this conduct dishonest in the eyes of reasonable persons, and secondly, 
    that the accused or either or any of them intentionally carried out the acts 
    or business transactions alleged knowing that they would create prejudice 
    or risk of prejudice to the economic interests of the named victim you are 
    considering.  Provided that the accused  and again when I say accused, 
    I am talking about each individual accused as you are dealing with each individual 
    accused  acted intentionally knowing of the facts, circumstances and consequences 
    mentioned above, the Crown will have proven an intent to defraud even though 
    the accused personally believed that the conduct was not dishonest or did 
    not know that reasonable people would see the conduct as dishonourable.

[105]

The trial judge then 
    told the jury that, in deciding whether the accused knew that their actions 
    would deprive the victims, it was entitled to draw an inference that a 
    sane and sober person realizes the natural and probable consequences of their 
    own voluntary acts, and thus, intends them.  He then said:

If 
    you decide that the conduct of any accused would naturally have the effect 
    of depriving Moran, Anderson or the Dawsons, you are entitled to conclude 
    that each knew that his or her conduct could do so.
You are not required 
    to draw this conclusion, but before relying upon this common-sense inference 
    that a person normally intends the natural and probable consequences of his 
    or her voluntary acts, you must consider all of the circumstances in this 
    case
, including evidence of what the accused did and said, including in 
    particular the evidence of the accused as they testified, in deciding whether 
    the common-sense inference should be relied upon in this case.
The question 
    for you to decide is what did each of these individual accused actually intend?
You are not entitled to rely upon the common-sense inference if, after a consideration 
    of all of the evidence, you are left with a reasonable doubt as to whether 
    the intent to defraud had been proven by the Crown beyond a reasonable doubt.

[Underlining added.]

[106]

In view of the instructions 
    the trial judge gave, I am not persuaded there is any foundation for the appellants 
    complaint of misdirection or lack of clarity in the trial judges instructions 
    on the mental element of the offence charged.  From the instructions given, 
    the jury would have understood it could not convict the appellant of fraud 
    unless satisfied beyond a reasonable doubt that:  (1) he engaged in deceit, 
    falsehood or objectively dishonourable conduct;  (2) the things he did deprived 
    Moran and Anderson of property or money; and  (3) he did these things aware 
    of the circumstances that made them dishonourable and knowing that his conduct 
    could cause prejudice to Moran and Anderson.  In making the latter determination, 
    the jury was entitled, but not required to draw the common sense inference 
    that persons normally intend the natural and probable consequences of their 
    acts.

[107]

In my opinion, these 
    instructions accord with
R. v. Theroux

(1993), 79 C.C.C. 
    (3d) 449, [1993] 2 S.C.R. 5 (cited to C.C.C.), in which McLachlin J., as she 
    then was, identified the requisite elements of the offence of fraud.  The
actus reus
consists of two elements:  a dishonest act and deprivation.  
    The dishonest act might manifest itself in deceit, falsehood or other fraudulent 
    means.  Whether conduct amounts to fraudulent means is determined objectively, 
    by reference to what a reasonable person would consider to be a dishonest 
    act.  Economic loss is not essential to the offence.  The imperilling of 
    an economic interest is sufficient even though no actual loss has been suffered.  
    Finally, it is not necessary that the accused profit by the fraud.  On the 
    issue of
mens rea
, McLachlin J. said the following:

. 
    . . The prohibited act is deceit, falsehood, or some other dishonest act.  
    The prohibited consequence is depriving another of what is or should be his, 
    which may, as we have seen, consist in merely placing anothers property at 
    risk.
The
mens rea
would then consist in the subjective awareness 
    that one was undertaking a prohibited act (the deceit, falsehood or other 
    dishonest act) which could cause deprivation in the sense of depriving another 
    of property or putting that property at risk
.  If this is shown, the crime 
    is complete.  The fact that the accused may have hoped the deprivation would 
    not take place, or may have felt there was nothing wrong with what he or she 
    was doing, provides no defence.  To put it another way, following the traditional 
    criminal law principle that the mental state necessary to the offence must 
    be determined by reference to the external acts which constitute the
actus
of the offence  the
proper focus in determining the
mens rea
of 
    fraud is to ask whether the accused intentionally committed the prohibited 
    acts (deceit, falsehood, or other dishonest act) knowing or desiring the consequences 
    proscribed by the offence (deprivation, including the risk of deprivation).
The personal feeling of the accused about the morality or honesty of the 
    act or its consequences is no more relevant to the analysis than is the accuseds 
    awareness that the particular acts undertaken constitute a criminal offence.

[Underlining added.]

[108]

On the question of 
    whether the trial judge erred in telling the jury that it could draw an inference 
    that the appellant intended the natural and probable consequences of his acts, 
    it is helpful to refer again to
Theroux
at pp. 460-61:

. 
    . . The accused must have subjective awareness, at the very least, that his 
    or her conduct will put the property or economic expectations of others at 
    risk.
As noted above, this does not mean that the Crown must provide the 
    trier of fact with a mental snapshot proving exactly what was in the accuseds 
    mind at the moment the dishonest act was committed
.  Normally, the inference 
    of subjective knowledge of the risk may be drawn from the facts as the accused 
    believed them to be.  The accused may introduce evidence negating that inference, 
    such as evidence that his deceit was part of an innocent prank, or evidence 
    of circumstances which led him to believe that no one would act on his lie 
    or deceitful or dishonest act.  But in cases like the present one, where the 
    accused tells a lie knowing others will act on it and thereby puts their property 
    at risk, the inference of subjective knowledge that the property of another 
    would be put at risk is clear.

[Underlining added.]

V.         
    Conclusion

[109]

For the reasons stated, I would not accede 
    to any of the grounds of appeal advanced by the appellant and would dismiss 
    the appeal.

The Honourable Madam Justice Rowles

I 
    agree:

The 
    Honourable Madam Justice Newbury

I 
    agree:

The Honourable Madam Justice Levine







Corrigendum 
    to the reasons of

The Honourable Madam Justice Rowles  19 April 2006

In paragraph 88 of the reasons for judgment dated 23 January 2006, the 
    citation for leave to appeal to the S.C.C. in
R. v. Cruz

should read:  leave to appeal to the S.C.C. refused, [1996] S.C.C.A. No. 
    68 (QL).




